Filed pursuant to Rule 433 Dated July 21, 2011 Relating to Pricing Supplement No. 890 dated July 21, 2011 to Registration Statement No. 333-156423 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2014 Fixed Rate Senior Notes Due 2021 Fixed Rate Senior Notes Due 2014 Issuer: Morgan Stanley Principal Amount: Maturity Date: July 28, 2014 Trade Date: July 21, 2011 Original Issue Date (Settlement): July 28, 2011 (T+5) Interest Accrual Date: July 28, 2011 Issue Price (Price to Public): 99.977% Agents’ Commission: 0.25% All-in Price: 99.727% Net Proceeds to Issuer: Interest Rate: 2.875% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each January 28 and July 28, commencing January 28, 2012 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747WAK5 ISIN: US61747WAK53 Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. LLC (“MS & Co.”) and such other agents as shall be named in the above-referenced Pricing Supplement.MS & Co. is our wholly-owned subsidiary. MS & Co. will therefore conduct this offering in compliance with the requirements of Rule 5121 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. Fixed Rate Senior Notes Due 2021 Issuer: Morgan Stanley Principal Amount: Maturity Date: July 28, 2021 Trade Date: July 21, 2011 Original Issue Date (Settlement): July 28, 2011 (T+5) Interest Accrual Date: July 28, 2011 Issue Price (Price to Public): 99.970% Agents’ Commission: 0.45% All-in Price: 99.520% Net Proceeds to Issuer: Interest Rate: 5.500% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each January 28 and July 28, commencing January 28, 2012 Day Count Convention: 30/360 Optional Make-Whole Redemption: Yes (treasury spread: plus 37.5 basis points) Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747WAL3 ISIN: US61747WAL37 Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. LLC and such other agents as shall be named in the above-referenced Pricing Supplement.MS & Co. is our wholly-owned subsidiary. MS & Co. will therefore conduct this offering in compliance with the requirements of Rule 5121 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offerings to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated December 23, 2008 Prospectus Dated December 23, 2008
